Citation Nr: 0202448	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-06 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for right epididymorchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to December 1986 
and from November 1990 to April 1991, with additional 
reported service in the U.S. Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August and October 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  As described further 
below, a private physician suggested that the veteran had 
developed prostatosis.  The RO should contact the veteran and 
inquire as to whether he desires to submit a claim of 
entitlement to service connection for prostatosis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right epididymorchitis is productive of 
pain, swelling, and urinary frequency that require continuous 
intensive management.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for right 
epididymorchitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, §§ 4.115a, 
4.115b, Diagnostic Code 7525 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law, in part, sets forth 
requirements for assisting a veteran in developing the facts 
pertinent to his claim. 

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a higher rating.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and related letters have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  

In addition, the RO considered VA and private medical 
reports, and afforded the veteran a VA examination.  The 
veteran appeared at a personal hearing before the RO and was 
given the opportunity to present additional evidence and 
argument in support of his claim.  Accordingly, the Board 
concludes that the record as it stands is complete and 
adequate for appellate review and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000.

The veteran contends that his service-connected right 
epididymorchitis is more disabling than currently evaluated.  
The record shows that the RO granted service connection for 
residuals, right hydrocelectomy in an August 1999 rating 
decision and assigned a 10 percent evaluation effective from 
February 1999.  In an October 1999 rating decision, after the 
receipt of additional medical records, the RO changed the 
veteran's service-connected diagnosis to right 
epididymorchitis and affirmed the 10 percent evaluation.  The 
veteran disagreed with this initial evaluation and submitted 
an appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  As the veteran took exception with the 
initial rating award, VA must consider all evidence of the 
veteran's disability as is necessary to evaluate the severity 
from the effective date of service connection through the 
present.  It is not only the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

In relation to the present appeal, a July 1997 report from 
Missouri Baptist Hospital-Ellisville Medical Building noted 
some swelling of the veteran's right testicle and referred 
him to a specialist.  An August 1997 medical report from 
Urology Consultants noted that the veteran presented with 
complaint of right testicular pain.  The veteran reported a 
history of hydrocele repair during active service.  Palpation 
of the testicles found extra thickness to the area around the 
epididymis, but the testicles were benign.  The tenderness in 
the epididymis appeared to be the cause of the pain and the 
veteran was diagnosed with benign orchalgia.

At a June 1999 VA examination, the veteran reported a 
continuous pressure sensation in the right testicle.  He 
described frequent urination, with awakening 2 to 3 times per 
night.  He also had discomfort, rated at 6 or 7 on a scale of 
10, but he used no pain medication.  He experienced episodes 
of swelling, especially after heavy exercise, that lasted for 
a few days.  He had no problems with sexual intercourse or 
dysuria.

Physical examination of the genitalia was grossly normal, 
with descended testes.  Some very slight tenderness was 
present in the medial inferior aspect of the right testicle.  
No specific swelling or discoloration was noted.  The veteran 
was able to walk, squat, and bend normally.  An ultrasound of 
the testicles was within normal limits.  The urinalysis was 
suggestive of a urinary tract infection.  An echogram found 
no evidence of hydrocele, testicular mass or abnormal blood 
flow.  The veteran was diagnosed with residual discomfort 
from post-surgical drainage of hydrocele.

A VA urology note from August 1999 shows that the veteran 
complained of chronic right testicular pain.  He had pain and 
swelling with physical exertion.  He had urinary frequency of 
once per hour, and he had nocturia 5 times per night.  He had 
good urinary stream, with no strain or hesitancy.  
Examination noted a tender right testicle.  The veteran was 
diagnosed with chronic epididymorchitis and a referral to the 
pain clinic was considered.  He was prescribed antibiotics 
and non-steroidal anti-inflammatory drugs.

The following month, the veteran reported no significant 
decrease in pain with the use of the prescribed medication.  
The impression was that the pain was unresponsive to drug 
therapy and that there was not an effective medical or 
surgical treatment.  The veteran was referred to the pain 
clinic.

The veteran submitted a written statement in April 2000.  He 
stated that he had increased pain after working all day.  His 
need to void each hour interfered with his work and was a 
social inconvenience.  He awakened at night to void and 
ameliorative measures had not worked.  

At his personal hearing before the RO in April 2000, the 
veteran testified that no urinary tract problem other than 
orchitis had been identified.  He had discontinued running 
and all exercise to alleviate the pain.  Working all day on 
his feet aggravated the pain and he usually had swelling by 
evening.  The wearing of support devices had not helped.  He 
urinated 5 times per night and had difficulty falling asleep 
because of the pain.  He was awakened at night by a sense of 
urgency.  He had been told that medication was ineffective 
and that walking and exercise would cause tenderness of the 
epididymorchitis.

A June 2000 letter submitted by Kent Campbell, D.O., stated 
that he had examined the veteran the previous month and that 
the veteran's complaint was chronic right epididymal orchitis 
and chronic pain of the right testicle and perineum.  The 
veteran reported that almost any kind of physical activity 
caused swelling and pain.  He awakened 4 to 5 times per night 
to urinate and urinated approximately every hour during the 
day.  Physical examination found marked tenderness of the 
upper pole of the right testicle near the head of the 
epididymis.  The rectal examination found a slightly enlarged 
prostate without nodularity.  Dr. Campbell wondered if the 
veteran had developed prostatosis, a syndrome associated with 
chronic perineal pain and prostate symptoms.  

The veteran's right epididymorchitis has been assigned a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7525 (2001).  Under Diagnostic Code 7525, 
chronic epididymo-orchitis is to be rated as a urinary tract 
infection.  Urinary tract infections are evaluated pursuant 
to 38 C.F.R. § 4.115a (2001).  Under that rating criteria, a 
10 percent evaluation is assigned for long-term drug therapy, 
with one to two hospitalizations per year, and/or requiring 
intermittent intensive management.  A 30 percent evaluation, 
the highest rating available, is contemplated for recurrent 
symptomatic infection requiring drainage or frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management. 

Based upon the above evidence, the Board finds that the 
veteran's disability more closely approximates the criteria 
for a 30 percent rating.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2001).  The Board recognizes that the veteran 
does not suffer from recurrent symptomatic infection and that 
there is no evidence that he has required hospitalization.  
However, the evidence shows that he has chronic pain, 
swelling, and urinary frequency that require continuous 
intensive management.  The veteran has used support devices 
and has limited physical activity.  He was prescribed various 
medications and referred to the pain clinic.  In short, the 
veteran's right epididymorchitis requires continuous 
intensive management in order for him to work and to perform 
activities of daily living.  Therefore, the criteria for the 
next higher evaluation have been met and the benefit sought 
on appeal is granted.

The Board has considered, in the alternative, rating the 
veteran's disability as urinary frequency under 38 C.F.R. 
§ 4.115(a).  The criteria for urinary frequency provides for 
a 20 percent evaluation for daytime voiding interval between 
one and two hours, or; awakening to void three to four times 
per night.  The highest evaluation, 40 percent, is assigned 
for daytime voiding interval less than one hour, or; 
awakening to void five or more times per night.  Based upon 
the above findings, the veteran's urinary frequency appears 
to fall between the criteria for the 20 and 40 percent 
evaluations.  Specifically, the veteran generally voids, at 
most, once per hour, and 4 to 5 times per night.  
Accordingly, rating the veteran's right epididymorchitis as 
urinary frequency would not afford a higher evaluation.

Moreover, 38 C.F.R. § 4.115a directs that, for diseases of 
the genitourinary system, only the predominant area of 
dysfunction shall be considered for rating purposes.  In the 
veteran's case, the functional loss due to pain appears to be 
the predominant area of dysfunction caused by the right 
epididymorchitis.  Therefore, the Board finds that rating the 
veteran's disability under the criteria for urinary tract 
infection is most appropriate.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2001).  

In this regard, the Board finds that there has been no 
showing by the veteran that his right epididymorchitis has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The 
veteran complained of pain after working all day, but did not 
allege that his disability caused him to be absent from work 
or to be unable to perform work.  The record contains no 
evidence that the veteran was ever hospitalized due to his 
disability.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation of 30 percent for right epididymorchitis is 
granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

